Siebeceeb, J.
The question raised upon the admitted facts presents the inquiry: Is plaintiff entitled to recover the amount claimed as a demurrage charge for the service of cars furnished by the Wisconsin Central Eailway Company to G. Wilkinson in the light of the facts and circumstances above stated under the tariff and demurrage rules on file with the state railroad commission? The demurrage rules provide which cars are to be subject to car-service charges and the amount thereof per day. The plaintiff contends that the cars in question were subject to demurrage under rule 4, providing :
“Cars which axe stopped in transit by orders of shippers or consignees for reconsignment to points beyond, for change of load ... or on account of improper, unsafe, or excessive loading, or for any other reason for which the shipper or consignee is responsible, shall be subject to car-service charges after the expiration of forty-eight (48) hours from arrival at the point of stoppage, and all car service must be collected, or billed as advances when cars go forward.”
The argument is made that the railroad company was required to furnish the cars in question to Wilkinson upon his request, and that the loading of them by him and his refusal to unload the pulp wood upon the demand of the railroad company was a use of them for transportation and a service of the cars in connection therewith authorizing a demurrage charge for such use under secs. 1797 — 4 and 1797 — 10, Stats. The facts and, circumstances show that a controversy arose between the Wisconsin Central Eailway Company and Wil*204kinson from tbe time tbe cars were loaded with pulp wood by bim instead of tan bark, because be bad loaded tbem witb pulp wood wbicb could not then be shipped on account of tbe embargo. Tbe railroad company refused to accept tbe shipment and Wilkinson insisted tbe company should accept it and refused to unload tbe cars. This disagreement continued until tbe company accepted tbe shipment on August 17, 1908, after tbe embargo bad been raised. It also appears that tbe railroad company refused to receive tbe shipment under .any conditions until August 17th. Tbe undisputed facts of tbe case show clearly that there was no acceptance of this shipment for transportation before this day. It is evident that Wilkinson’s use of tbe cars for storing tbe wood up to August 17th does not constitute a use of tbem on bis part for a transportation service. It'remains to ascertain tbe effect of tbe conduct of tbe railroad company in dealing with tbe cars during this, period. It is obvious from tbe facts and circumstances that tbe pulp wood was not accepted by tbe railroad company for shipment until August 17th. It clearly bad a right to remove the pulp wood from tbe cars when Wilkinson refused to unload it and use tbe cars as it deemed best during tbe existence of tbe embargo. Under tbe facts and circumstances, tbe refusal by tbe railroad' company to accept tbe shipment and its refusal to unload tbe cars necessarily implies that it did-not devote tbe cars to a transportation of this shipment during tbe time that they stood at Mellen prior to August 17th, when tbe company accepted tbe shipment for transportation. Under these conditions tbe cars were not used in transportation until acceptance of tbe shipment fqr transportation and hence were not subject to a demurrage charge in connection therewith for tbe period prior to tbe two days’ free time allowed for loading them under tbe car-service rules. Whatever tbe nature of tbe service of these cars may have been prior to such time is not material here. It is obvious that it is not a service in con*205nection with transportation, as contemplated by sec. 1797 — 4, Stats.
The trial court properly held that the Wisconsin Central Eailway Company had no claim for demurrage for the time the cars were held on the tracks before they were accepted to transport the pulp-wood shipment, and plaintiff’s complaint was properly dismissed.
By the Court. — The judgment appealed from is affirmed.
KeewiN and Eschweilee, JJ., took no part.